                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

CHRISTOPHER LEE HUDSON,                          )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )              No. 4:18-CV-1989 RLW
                                                 )
DEON KELLEY, et al.,                             )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of plaintiff Christopher Lee Hudson, an

inmate at Phelps County Jail, for leave to commence this action without payment of the required

filing fee. For the reasons stated below, the Court finds that the plaintiff does not have sufficient

funds to pay the entire filing fee and will assess an initial partial filing fee of $1.00. See 28

U.S.C. § 1915(b)(l). Furthermore, after reviewing the complaint, the Court will partially dismiss

the complaint and will order the Clerk to issue process or cause process to be issued on the non-

frivolous portions of the complaint.

                                       28 u.s.c. § 1915(b)(l)

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or

her prison account to pay the entire fee, the Court must assess and, when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposits in the

prisoner's account, or (2) the average monthly balance in the prisoner's account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month's income credited to the prisoner's

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner's account exceeds

$10, until the filing fee is fully paid. Id.

          Plaintiff has not submitted a prison account statement. As a result, the Court will require

plaintiff to pay an initial partial filing fee of $1.00. See Henderson v. Norris, 129 F.3d 481, 484

(8th Cir. 1997) (when a prisoner is unable to provide the Court with a certified copy of his prison

account statement, the Court should assess an amount "that is reasonable, based on whatever

information the court has about the prisoner's finances."). If plaintiff is unable to pay the initial

partial filing fee, he must submit a copy of his prison account statement in support of his claim.

                                          28 U.S.C. § 1915(e)

          Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court must dismiss a complaint filed in forma

pauperis if the action is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief. An action is

frivolous if it lacks an arguable basis in either law or fact. Neitzke v. Williams, 490 U.S. 319, 328

(1989); Denton v. Hernandez, 504 U.S. 25, 31 (1992). An action is malicious if it is undertaken

for the purpose of harassing the named defendants and not for the purpose of vindicating a

cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-63 (E.D.N.C. 1987), aff'd 826 F.2d

1059 (4th Cir. 1987). A complaint fails to state a claim if it does not plead enough facts to state

a claim to relief that is plausible on its face. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007).

                                               The Complaint

          Plaintiff brings this action pursuant to 42 U .S.C. § 1983 alleging violations of his civil

rights. He asserts that nurse Deon Kelley at Phelps County Jail delayed proper medical treatment

for an injury he suffered to his eardrum, causing a build-up of puss in the eardrum and a loss of

hearing in his ear. Plaintiff also alleges that Sheriff Richard Lisenbee, as well as Lieutenant Matt



                                                   -2-
Shultz at the Jail were made aware of the delay in care at some juncture pursuant to his

grievances but that the did not see about his condition. Plaintiff brings this action against

defendants in their individual capacities only.

       Plaintiff seeks compensatory and punitive damages, as well as injunctive relief.

                                            Discussion

       The Court will issue process on plaintiffs delay in treatment claim with respect to

plaintiffs claims against Nurse Deon Kelley in her individual capacity.

       The Eighth Amendment protects plaintiff from a confinement that involves cruel and

unusual punishment through deliberate indifference to his serious medical needs. Deliberate

indifference may be demonstrated by prison officials who intentionally deny or delay access to

medical care. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976).

       To prevail on a deliberate indifference claim, plaintiff must demonstrate that he suffered

from an objectively serious medical need, and that defendants actually knew of but deliberately

disregarded such need. Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997). A "serious

medical need" as "one that has been diagnosed by a physician requiring treatment, or one that is

so obvious that even a layperson would easily recognize the necessity for a doctor's attention."

Holden v. Hirner, 663 F.3d 336, 342 (8th Cir. 2011). In this case, plaintiff alleges that Ms.

Kelley knew of his injury to his ear and that although she began to treat the injury with

antibiotics and ear drops, when the injury worsened, she did not follow the standard of care

recognized by the outside physician. Rather, Ms. Kelley waited to properly care for plaintiffs

condition even though it noticeably worsened with puss in his ear and when he had hearing loss.

For these reasons, plaintiff has alleged sufficient allegations to survive § 1915 review for a delay

in medical treatment claim against defendant Kelley.




                                                  -3-
         Plaintiffs claims against defendants Schultz and Lisenbee, however, are subject to

dismissal. Liability under § 1983 requires a causal link to, and direct responsibility for, the

alleged deprivation of rights. Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990); see also

Martin v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985) (claim not cognizable under § 1983

where plaintiff fails to allege defendant was personally involved in or directly responsible for

incidents that injured plaintiff); Boyd v. Knox, 47 F .3d 966, 968 (8th Cir. 1995) (respondeat

superior theory inapplicable in § 1983 suits). In the instant action, plaintiff has not set forth any

facts indicating that defendants Schultz or Lisenbee were directly involved in or personally

responsible for the denying him adequate medical care. As a result, the complaint fails to state a

claim upon which relief can be granted with regard to his allegations against these two

defendants. 1

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

         IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

         IT IS FURTHER ORDERED that if plaintiff fails to pay the initial partial filing fee

within thirty (30) days of the date of this Order, then this case will be dismissed without

prejudice.
1
 See also, Keeper v. King, 130 F.3d 1309, 1314 (8th Cir. 1997) (noting that general responsibility for supervising
operations of prison is insufficient to establish personal involvement required to support liability under § 1983);
Woods v. Goard, 1998 WL 740782, at *6 (S.D.N.Y. October 23, 1998) (receiving letters or complaints does not
render prison officials personally liable under § 1983).



                                                         -4-
       IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue upon the complaint as to defendant Deon Kelley in her individual capacity only. Ms. Deon

Kelley shall be served with summons at the Phelps County Jail.

       IT IS FURTHER ORDERED that, pursuant to 42 U.S.C. § 1997e(g)(2), defendant

Deon Kelley shall reply to plaintiffs claims within the time provided by the applicable

provisions of Rule 12(a) of the Federal Rules of Civil Procedure.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint as to defendants Richard Lisenbee or Matt Schultz because, as to these

defendants, the complaint is legally frivolous or fails to state a claim upon which relief can be

granted, or both.

       IT IS FURTHER ORDERED that this case is assigned to Track 5: Prisoner Standard.

       An Order of Partial Dismissal will accompany this Memorandum and Order.

       Dated this   ~day of May, 2019.

                                                RONNIE L. WHITE
                                                UNITED STATES DISTRICT JUDGE




                                               -5-
